ORDER

PER CURIAM.
AND NOW, this 26th day of April, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Superior Court majority’s precedential Opinion has sub silentio nullified the statutory employer doctrine and effectively overruled this Court’s decision in McDonald v. Levinson Steel Co., 302 Pa. 287, 153 A. 424 (1930), by grafting a fact question onto the McDonald analysis that can never be answered in a way that allows the statutory employer doctrine to apply?